Citation Nr: 1760863	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-45 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extension of the delimiting date for education assistance benefits under Title 38 of the United States Code, Chapter 30 (Montgomery GI Bill), beyond November 7, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to November 1995.

The issue of entitlement to an extension of the delimiting date for education assistance benefits under Title 38 of the United States Code, Chapter 30 (Montgomery GI Bill), beyond November 7, 2005 comes before the Board of Veterans' Appeals (the Board) on appeal of an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Educational Center in Muskogee, Oklahoma.  The issue was remanded by the Board in September 2013, September 2014, and November 2016.

In May 2011, the Veteran, along with his wife, testified at Board hearing held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board last remanded this case in November 2016.  Significantly, the Board instructed the RO to issue to the Veteran a corrective notice letter in accordance with 38 C.F.R. § 21.1031.  See also Board remands from September 2013 and September 2014.  

The Veteran's representative asserts that the RO did not comply with the aforementioned Board directive.  See 09/05/2017 VBMS, Appellate Brief (VSO IHP; Post remand Brief; Attorney Brief).  After reviewing the claims file, the Board concurs with the Veteran's representative.  There is no clear indication that the RO sent the Veteran a corrective notice letter in accordance with 38 C.F.R. § 21.1031.  As such, the Board must remand the case for compliance with the prior directive.

The Board's November 2016 remand also instructed the RO to contact the Veteran and ask him to inform VA of the names, addresses, and dates of treatment from medical professionals who treated his various disorders from 1995 to the present time so that VA may attempt to obtain these records.  

A November 2014 supplemental statement of the case (SSOC), which was not available for review at the time of the November 2016 remand, indicates that, on October 7, 2014, VA asked the Veteran to provide medical evidence in support of his claim.  The SSOC further indicates that no response or documentation was received from the Veteran.  A review of the record fails to reveal a copy of the RO's communication to the Veteran.

Following the Board's November 2016 remand, the RO issued an additional SSOC in December 2016 SSOC.  This SSOC is silent with regard to the Veteran's directive to contact the Veteran regarding outstanding treatment records.

In view of the above, the Board finds that the record fails to show conclusive evidence that the RO complied with the Board's remand directive to contact the Veteran and ask him to identify any sources of treatment records that could support his claim.  As such, the RO should make a renewed effort to contact the Veteran regarding outstanding treatment records. Such effort must be clearly documented.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue to the appellant a corrective notice letter in accordance with 38 C.F.R. § 21.1031 (2017). The appellant's education folders should be reviewed and all notification requirements and development procedures contained in 38 C.F.R. §§ 21.1031, 21.1032, 21.1033 (2007) and (2017) should be completed.  

2.  Thereafter, the RO should contact the appellant and ask him to inform VA of the names, addresses, and dates of treatment from medical professionals who treated his various disorders from 1995 to the present time so that VA may attempt to obtain these records.  The appellant is asked to cooperate in this endeavor.  

The RO is instructed to inform the appellant that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that the "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the retrieving of any information/documents pertinent to his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In other words, the appellant should be advised that his lack of cooperation and the lack of any additional supporting documents from him may detrimentally affect his claim for benefits.  All obtained evidence should be included in the claims folder for future review.  If no additional evidence is received, this should be noted in the claims folder.  

If requests for any private or non-VA government treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2017).

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  The RO is hereby put on notice that it must specifically note in the record that it has obtained all of the appellant's files and that all of the files will be forwarded to the Board for review in conjunction with this appeal.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2017).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




